[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                              JULY 30, 2007
                           No. 06-16565                     THOMAS K. KAHN
                       Non-Argument Calendar                     CLERK
                     ________________________

                 BIA Nos. A97-185-430 & A97-185-431

JESUS ANTONIO LEMOS,
LINNA JOHANNA LEMOS,

                                                    Petitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                                     Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                           (July 30, 2007)

Before ANDERSON, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:
      Jesus Antonio Lemos and Linna Johanna Lemos (“Lemos”)1 petition this

court for review of the BIA’s denial of his motion for reconsideration of its denial

of his motion to reopen. In his petition, Lemos argues that the Board of

Immigration Appeals (“BIA”) erred by denying his motion to reconsider because

some of the evidence could not have been cumulative where it concerned events

that occurred after the hearing before the immigration judge (“IJ”). Lemos also

argues that the evidence supports that he has a well-founded fear of persecution.

Lastly, Lemos argues that the BIA, in finding that the letters did not rebut the

adverse credibility findings of the IJ, prejudged the credibility of the declarants

who submitted the letters.

      “We review the BIA’s denial of a motion to reconsider for abuse of

discretion.” Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003).

Motions to reconsider are disfavored in removal proceedings. See INS v. Doherty,

502 U.S. 314, 323, 112 S. Ct. 719, 724-25 (1992) (discussing motions to reopen

and explaining that such motions are disfavored because “as a general matter,

every delay works to the advantage of the deportable alien who wishes merely to

remain in the United States”). Our review is limited to determining “whether there

has been an exercise of administrative discretion and whether the matter of

exercise has been arbitrary or capricious.” Abdi v. U.S. Attorney Gen., 430 F.3d

      1
          This opinion refers to both petitioners as Lemos.
                                                   2
1148, 1149 (11th Cir. 2005) (citation omitted). A properly presented motion to

reconsider shall specify “the errors of fact or law in the prior [BIA] decision and

shall be supported by pertinent authority.” 8 C.F.R § 1003.2(b)(1); see also 8

U.S.C. § 1229a(c)(6).

      In this case we conclude from the record that the BIA did not abuse its

discretion when it denied Lemos’s motion for reconsideration. Lemos alleged a

factual error by arguing that the BIA erred in determining that the information

contained in the letters was cumulative. However, the BIA only found the

statements cumulative “to the extent” they reiterated events that occurred before

Lemos left Colombia. The BIA acknowledged that some of the evidence was not

cumulative, but concluded that, to the extent the evidence was not cumulative, it

was not sufficient to rebut the IJ’s adverse credibility finding. Additionally,

contrary to Lemos’s assertion, the BIA did not judge the credibility of the

declarants who submitted the letters that were attached to Lemos’s motion to

reopen. Instead, the BIA concluded that the non-cumulative information contained

in the letters was not sufficient to rebut the IJ’s adverse credibility determination.

In Lemos’s motion to reconsider, he does not allege that the BIA abused its

discretion or committed legal error in finding that the non-cumulative evidence

submitted with the motion to reopen did not rebut the IJ’s adverse credibility

finding. Because Lemos, in his motion for reconsideration, did not allege any
                                            3
cognizable factual errors or errors of law in the BIA’s decision to deny his motion

to reopen, we deny the petition for review.

      PETITION DENIED.




                                          4